Title: Memorandum Books, 1816
From: Jefferson, Thomas
To: 


          1816.
          
            
              Jan.
               2. 
              
              Renewed my note in bank of 2000.D. for the 19th. inst.
            
            
              
               5. 
              
              Borrowed of Mr. Leitch 20.D.
            
            
              
               7. 
              
              Sewers 1.D. 8. Hhd. exp. 2.D.
            
            
              
               10. 
              
              Recd. of Th:J. Randolph 50.D.
            
            
              
               13. 
              
              Charge E. Bacon 27.34 recd. for rent of the factory & applied to his own use.
            
            
              
               14. 
              
              Pd. Roland Goodman 10.D.
            
            
              
              Recd. of Th:J. Randolph 50.D. hhd. exp. 5.D.
            
            
            
              
               15. 
              
              Inclosed to John Vaughan 70.D. of which 50.D. are to be remitted to Thos. Appleton at Leghorn for wine now written for, the balance to be at my order.
            
            
              
              Pd. James Leitch the 20.D. ante Jan. 5.
            
            
              
               17. 
              
              Inclosed 9.D. to Lancelot Minor to pay a debt of H. Marks’s estate to Dr. William Meredith.
            
            
              
               18. 
              
              Hhd. exp. 1.D.
            
            
              
               22. 
              
              Pd. Rachael the midwife 10.D. to wit for Edy, Virginia, Ursula & Mrs. Marks’s Sally, the 2.D. overpd. on account.
            
            
              
               24. 
              
              Inclosed to Peter Derieux an order on Gibson & Jeff. for 20.D. by order of Philip Mazzei & on his account.
            
            
              
              A kiln of 29. cord has yielded 972. b. of coal, or 33½ b. to the cord. pd. Davy accdly. 1.67½ (overpd. him .32½).
            
            
              
              Hhd. exp. 1.D.
            
            
              
               27. 
              
              Recd. of Th:J. Randolph 50.D.
            
            
              
              Gave Th:J. Randolph an order on Gibson & Jeff. for 446.25
            
            
              
                   D    viz.   Cash ante.  Dec.  17   115     22 80     29 20    Jan.  10. 50      14. 50     27. 50 for rye bought30boot excha. horses50 to  wit Tuccapa & Blucher.pd. for Jack-chain1.25446.25  
            
            
              
              Delivd. E. Bacon 19.D. to pay John Bustard 6 B.–1½ b. corn @ 3.D.
            
            
              
               30. 
              
              Wormly exp. to Snowden 1.D. hhd. exp. 3.D.
            
            
              
              Mrs. Bacon for 10. turkies 5.D.
            
            
              Feb.
               2. 
              
              Gave in charity 5 D. (Mrs. Patterson).
            
            
              
              Put into Capt. Miller’s hands to buy corks 5.D.
            
            
            
              
              Recd. back from Wormly .25.
            
            
              
               4. 
              
              Pd. for weaving 1.25 sewers 1.D.
            
            
              
              Inclosed to Govr. Greenup of Kentucky 8.D. Mr. Steevens’s bill for taking the deposn. of Mrs. Henderson in my suit v. Michie.
            
            
              
               6. 
              
              Hhd. exp. 1.D.
            
            
              
              Inclosed to Wm. Marshall Clk. US. court order on Gibson & Jefferson for 13.91 for 2 tickets in Livingston’s suit + his charge for a copy of the decree & exn.
            
            
              
              Inclosed to P. Gibson John Harvie’s bond for 104.56 D. due Mar. 1st. and an order on Philip Thornton for 150.D. rent for the Natural bridge. 
            
            
              
               12. 
              
              Recd. of Th:J. Randolph 180.D.
            
            
              
                Paid thro’ E. Bacon  to William Hogg for cattle 70.D.    to Jeremiah A. Goodman on account 80.D.   
            
            
              
               19. 
              
              Hhd. exp. 1.D.
            
            
              Feb.
               25. 
              
              Hhd. xp. 2.D. 26. Do. 1.D.
            
            
              
               28. 
              
              Pd. Madeiras for a pr. of shoes 3.D.
            
            
              
               29. 
              
              Inclosed to G. J. Hunt of N. York 2.D. price of a book subscribed for.
            
            
              
              Inclosed to John F. Watson of German town 13.D. price of the 4th. 5th. 6th. 7th. 8th. vols. of the Edinbg. Review.
            
            
              
              Inclosed to James Oram, N. York Water street 102. the price of Ware’s English grammar, subscribed for, to wit 1.D.
            
            
              
              Pd. Jas. Leitch for butter 7.25 @ .25.
            
            
              Mar.
               4. 
              
              Recieved of Th:J. Randolph 505.D.
            
            
              
                    D   Paid  to Robert Sthreshly  for Roland Goodman  49.83      for a guitar  30. 79.83             to E. Bacon for  Craven Peyton 99 B. corn @ 18/6 305.33    John H. Craven 150. b. oats @ 3/6  87.50    Isaiah Stout 4068. ℔ hay @ 4/9 32.23     504.89   
            
            
            
              
              Note E. Bacon, some time ago, sold the Hiatilda colt to John Kuhn for 80.D. of which he pd. to 
            
            
              
                  J. H. Craven for ship stuff68.60 to Joseph Bishop for leather 8.76   now returns me 1.75   the balance to make up fractions above  .89    80.    
            
            
              
               8. 
              
              Hhd. exp. 1.D. Do. 1.D.
            
            
              
               9. 
              
              Recd. for a ¾ Merino ram 10.D. 10. Sewers 1.D.
            
            
              
               12. 
              
              Hhd. xp. 2.25.
            
            
              
               14. 
              
              Recd. of Th:J. Randolph 100.D. hhd. exp. 2.25 D. Do. 1.
            
            
              
              Inclosed to J. Barnes 100.D. for the use & to order of Ellen W. Randolph with a letter of credit to any extent she may call for. 
            
            
              
               15. 
              
              Inclosed to Joel Yancey an ord. on Gibson & J. for 170.D. to pay my US. taxes in Bedfd.
            
            
              
               16. 
              
              Charity 2.D.
            
            
              
              Note on the 13th. I renewed my note to the bk. of Virginia for 2000 D. due from the 19th. to the 22d. inst.
            
            
              
               18. 
              
              Desired Mr. Gibson to remit to Genl. Wm. Duane for me 65.D. to wit 5.D. for the Aurora to May 1. 1816. and 60.D. for a translation of Tracy’s Pol. economy, on account of Joseph Milligan to whom I am to charge it. See post Jan. 26.
            
            
              
               24. 
              
              Hhd. exp. .50.
            
            
              
              Drew on Gibson in favr. Th:J. Randolph for 1000.D. to wit
            
            
              
                 he paid for 8. bushels of clover seed @ 12/96.D. Feb. 12.  ante 180    Mar.   4. ante 505     14. ante 100.    24. I now recieve from him    119       1000    
            
            
              
                My Congressional taxes now due are  the direct 282.37    furniture do.   19.  to be paid him in April or May301.37 
            
            
              
              Hhd. exp. 1.D.
            
            
              
              On settlement with Elijah Ham I owe him 564.14 with int. from Dec. 8. 1815.
            
            
              
              Hhd. exp. 2.50.
            
            
              
               27. 
              
              Pd. Saml. Carr for bringing up a ton of plaister 8.D.
            
            
              
              Gave in charity 50.D.
            
            
              Mar.
               28. 
              
              Inclosed to Arch. Robertson an ord. for 167.10 on Gibson & Jefferson. to wit
            
            
              
                  for Jer. A. Goodman ante Nov. 30. 78.35   for leather ante Dec. 10. £20–16–1 69.35   deficiency of my ord. ante Mar. 15. for taxes  19.40    167.10   
            
            
              Apr.
               1. 
              
              Charity 5.D.
            
            
              
               4. 
              
              Recd. of Th:J. Randolph 40.D.
            
            
              
              Pd. William Woods surveyor for Wm. Short 5.D.
            
            
              
              Pd. do. for surveying for myself 30.D.
            
            
              
               7. 
              
              Sewers 1.D.
            
            
              
              Drew on John Vaughan Phila. in favor of N. G. Dufief for 24.68 balance due him for books.
            
            
              
               8. 
              
              Recieved of Th:J. Randolph 1000.D. Hhd. exp. 1.D.
            
            
              
                Pd. thro Edm. Bacon as follows    D c    to  Thos. W. Gooch for  500.  b. oats  281.25    John R. Campbell 100. Bar. corn500. }587.50     150.b. oats  87.5  John Rogers150.b. oats @ 3/687.50956.25  
            
            
              
              Gave Colo. Monroe’s gardener for vines 1.D.
            
            
            
              
               9. 
              
              Pd. Jas. Leitch for butter 4.25 D. Isaacs a book 1.50.
            
            
              
               13. 
              
              Gave James Lilburn Jefferson 10.D.
            
            
              
              Set out for Poplar Forest.
            
            
              
              14.
              
               Warren. vales .50 ferrge. & watermen 4.D. } H. Flood’s lodgg. &c. 4.17.  10.75 Hunter’s breakfast 2.08.  
            
            
              
              15.
              
            
            
              
              
              
            
            
              
               17. 
              
              Pd. for candles 1.D.
            
            
              
               20. 
              
              Cord &c. .37½.
            
            
              
               23. 
              
              Servt. catching horse .25.
            
            
              
               25. 
              
              Gave Burwell 10.D. pd. for fish & cord 1.37½.
            
            
              
               27. 
              
              Pd. for fish 1.37½.
            
            
              
               29. 
              
              Gave Charles Clay ord. on A. Robertson for 100.20 for corn.
            
            
              
              Pd. for fish 1.25.
            
            
              
              Note I am to pay John Depriest June 1. 70.D. for a horse.
            
            
              
               30. 
              
              Gave Abraham Dehavens order on Arch. Robertson
            
            
              
                 for himself  board of Francis Eppes 6. mo.  33.33    bed and washing 10. for Mr. Mitchell for tuition from June 1.10.53.33  
            
            
              
              Drew ord. on Gibson & Jeff. in favr. A. Robertson for 153.53.
            
            
              May
              2.
              
              Pd. debts & vales at Pop. For. 6.D.
            
            
              
              
              
                 mending axle on the road 2.D. Hunter’s oats 1.D.}11.45   Noah Flood’s lodging &c. 3. Gibson’s breakft. &c. 2.75. Warren. ferrge. 1.D. arrears & fish 1.50 shoeing horse .20.  
            
            
              
              3.
            
            
              
              
              
            
            
              
              Cash on hand 42.95. 4. Hhd. exp. 1.D.
            
            
              
               5. 
              
              Sewers 1.D.
            
            
              
               6. 
              
              Drew on Gibson & Jefferson in favor of Martin Dawson for 77.85 for 7541. ℔ oats and 1800. ℔ fodder.
            
            
              
              Sold a horse to Edmund Bacon for 60.D.
            
            
              
               7. 
              
              Paid Youen Carden on account 20.D.
            
            
              May
               8. 
              
              Recd. from E. Bacon 1.25 change of paymts. ante Apr. 8.
            
            
            
              
               9. 
              
              Pd. Thos. Beck for bringing up plaister 4.33.
            
            
              
              On settlemt. of D. Higginbotham’s acct. to Aug. 1. 1815. the balance due him is 2848.67 with int. from that date.
            
            
              
               11. 
              
              Hhd. exp. 1.D.
            
            
              
               13. 
              
              Pd. portage box of vines 1.
            
            
              
               15. 
              
              Renewed my note for 2000.D. in bank Virga. dated 24th. inst.
            
            
              
               19. 
              
              Hhd. exp. 1.D. 20. Do. 1.D.
            
            
              
               21. 
              
              Drew on Gibson & Jefferson in favr. of Archibd. Robertson for 120 D. and inclosed the draught to Joel Yancey to pay thro’ Mr. Robertson 70.D. to John Depriest for a horse and 50.D. to Nimrod Darnell on account.
            
            
              
               23. 
              
              Recd. of Th:J. Randolph 200.D. 28. Hhd. exp. 1.D.
            
            
              
               29. 
              
              Recd. of Th:J. Randolph 50.D.
            
            
              
               30. 
              
              Delivd. E. Bacon for Richd. Roby for 62. b. oats @ 3/6 36.17 D.
            
            
              
              Hhd. exp. 5.56.
            
            
              June
               1. 
              
              Pd. Roland Goodman on acct. 15.D.
            
            
              
              2.
              
                Repaid to Th:J. Randolph  80.04   Gave him ord. on Gibson & Jefferson 300.   Gave him do. on T. E. Randolph payable Sep. 1   240.    620.04   
            
            
              
              This settles for the following articles of acct.
            
            
              
                 cash ante Apr. 4. 40    pd. for soap 2.50. for Solomon 4.50 7    cash ante May 23. 200. do. May 29. 50  250.   my tax now due 301.19   Mrs. Lewis’s order on me for her tax 21.85  620.04   
            
            
              
                  D   Drew order on Gibson accordingly for  300.  and on Thos. E. Randolph for240. 
            
            
              
              Cash on hand 124.21.
            
            
              
                Delivered to E. Bacon to pay Sam. Leitch store acct.  12.70  on  Roland Goodman’s order in favr. do. 13.75 26.45for  Branham & Jones, store acct.29.67John Winn. do. 9.50½Martin Dawson. do.24.8789.49½   
            
            
            
              
              Gave E. Bacon an order on Thos. E. Randolph for 53.125 in favor of John Fagg for 85. bush. oats @ 3/9.
            
            
              
              Inclosed to John F. Watson of Germantown 5.D. for 9th. & 10th. vols. of Edingburg Review.
            
            
              
               4. 
              
              Hhd. exp. 1.D.
            
            
              
               5. 
              
              Recd. of Th:J. Randolph on acct. of T. E. Randolph 60.D. in part of rent which became due Apr. 1. 6. Hhd. exp. 5.D.
            
            
              
               8. 
              
              Drew on Gibson in favr. Wm. Johnson for 16.D. bringing 2. ton plaister.
            
            
              
              Wrote to P. Gibson to remit to Nichs. G. Dufief for books 31.D. also to John Steele Collector of Phila. 16.80 duties & portcharges on 50. bottles of Hermitage & a box of Maccaroni sent there by Stephen Cathalan of Marseilles.
            
            
              June
               12. 
              
              Pd. Dick & Gill for a barrel of tar 4.D. Nace sewers 1.D.
            
            
              
               13. 
              
              Stage portage of box .50. 14. Hhd. exp. 1.D.
            
            
              
               15. 
              
              Pd. E. Bacon for Wm. Suttle 7.08 D. for 17. galls. vinegar @ 2/6.
            
            
              
               16. 
              
              Hhd. exp. 2.70. 17. Do. 5.
            
            
              
               19. 
              
              Paid Betsy Farley for a month’s board of Moses 10.D.
            
            
              
              Delivered E. Bacon 32.67 D. for Richd. Roby 56. b. oats @ 3/6.
            
            
              
               20. 
              
              Paid (thro’ TMR’s Phill) John Craddock 1.D. bringing up pictures.
            
            
              
               21. 
              
              Gave Roland Goodman ord. on Martin Dawson for 1. barrel fish 8½ D. 100. ℔ bacon @ 1/ 16.67 = 25.17. See post July 17.
            
            
              
               22. 
              
              Recd. of Th:J. Randolph 63.D. & gave him verbal ord. on Thos. E. Randolph for the same, being the balce. of rent to Apr. 1.
            
            
              
              
              
               Warren. ferrge. 1.5.}= 11.62½Gibson’s lodging 3.5 H. Flood’s brkft. 3.12½.  Hunter’s fodder .25.  Chilton’s lodging 3.25.  
            
            
              
              23.
              
            
            
              
              
              
            
            
              
              24.
              
            
            
              
               27. 
              
              Poplar forest. paid for candles .75.
            
            
              July
               5. 
              
              Lynchbg. books 2.25 entertt. Mrs. Byrd’s 5.54.
            
            
              
              Gave Joel Yancey ord. on Gibson & Jeff. for 32.25 for so much paid by him to John Depriest for plank.
            
            
            
              
              8.
              
              Debts & vales at Poplar Forest 7.50 
            
            
              
              
              
              a horse shoe .25.  } = 13.D.Chilton’s oats 1.25 a plough 4.D. H. Flood’s lodging 4.37½. Gibson’s brkft. .87½ Warren. ferrge. 1.25.Enniscorthy. vales 1.
            
            
              
              
              
            
            
              
              9.
              
            
            
              
              10.
              
            
            
              
              Cash on hand 40.94.
            
            
              
               12. 
              
              Desired P. Gibson to remit to Chas. Simms, Collector of Alexa. 13.40 freight & port expences & 27.30 duties = 40.70 on 200. bottles of wine of Nice recd. at Alexa. from S. Cathalan of Marseilles.
            
            
              
              Sent him also a renewal of my Note in bank ante May 15.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               13. 
              
              Do. 5.D.
            
            
              
               17. 
              
              Drew on Gibson & Jeff. in favr. Wm. Johnson for 12.33 for portage of molasses, fish, wine-hermitage Maccaroni.
            
            
              
              Wrote to Gibson & Jefferson to pay John F. Oliveira Fernandes 63.81 for wine.
            
            
              
              Roland Goodman informs me he made no use of the order on M. Dawson ante June 21. but instead of it got from James Leitch 100. ℔ bacon @ 1/3 on my acct.
            
            
              
              18.
              
                 D c   Pd. Mrs. Proctor thro’ Mr. Bacon a balance of  5.67  for an   
            
            
              
              
              
              acct. of brown sugar & whiskey furnished Apr. May, June 1815. Note in this account I allowed her  for Elijah Ham & had credit 25.D. for the hire of a woman of Mrs. Marks.
            
            
              
               19. 
              
              Hhd. exp. 1.D. 24. Charity 1.D. 25. Hhd. xp. 2.D. do. 1.D.
            
            
              
               28. 
              
              Sewers 1.D.
            
            
              Aug.
               3. 
              
              Hhd. expences 1.D. 4. Do. .25.
            
            
              
               6. 
              
              Borrowed from Th:J.R. 35.D.
            
            
              
              Pd. Roland Goodman 15.D.
            
            
              
              Wormly exp. to Richmd. for Nice wine 2.D.
            
            
              
               10. 
              
              Montpelier. vales 2.D.
            
            
              
               11. 
              
              Colo. Lindsay’s do. .50 Defoe 18 geese 6.D. Cole’s people 4.D. orchard grass.
            
            
              
               12. 
              
              Recd. back from Wormly .25 ante 6th.
            
            
              Aug.
               18. 
              
              Hhd. exp. 5.75 Do. 1.D.
            
            
              
               23. 
              
              Paid E. Bacon for tar of Shifflet 4.D.
            
            
            
              
              The last kiln of coal yielded 1240. bushels from 30. chord which is 41. b. @ .05 = 2.05 pd. Davy 2.D.
            
            
              
               29. 
              
              C. Vest stage portage .50.
            
            
              Sep.
               1. 
              
              Small exp. 5.D.
            
            
              
               2. 
              
              Th:J. Randolph pays thro’ E. Bacon to Thos. Gooch 22.17 D. for 38 bushels of oats @ 3/6.
            
            
              
               3. 
              
              Midwife Rachael for Rachael & Scilla (Lego) & Fanny 6.D.
            
            
              
               4. 
              
              Recd. of Th:J. Randolph 60.D. 5. Hhd. exp. 1.D.
            
            
              
               7. 
              
              Inclosed to H. Niles 5.D. for Weekly register to Sep. 1817.
            
            
              
               10. 
              
              Renewed my note in bank for 2000.D. date Sep. 24.
            
            
              
              Desired P. Gibson to pay to Sheriff Henrico 42.29 taxes on my 4. lots in Beverly town from 1787. to 1797 inclusive. Hhd. exp. 2.D.
            
            
              
               12. 
              
              Debit Elijah Ham 5.25 allowed Dr. Douglass in his wood acct.
            
            
              
               13. 
              
              Ned sewers 1.D.
            
            
              
               15. 
              
              Gave Joseph Gilmore ord. on Gibson & Jeff. for 45.25 D. for sundries, to wit plaister, wine, maccaroni &c. brought last season.
            
            
              
              Hhd. xp. 1.D.
            
            
              
               17. 
              
              Drew order on Gibson & Jefferson for 200.D. in favr. Branham and Jones assees. of my note to Elijah Ham ante Mar. 24.
            
            
              
                     D c   Drew do. on do. for  30.93  in favr. Charles Vest for leather acct.   
            
            
              
              Pd. Williamson Kelly for cheese 4.20.
            
            
              
               18. 
              
              Recd. of Th:J. Randolph 22.83.
            
            
              
              Pd. do. for Elijah Ham’s tax 4.23 Hhd. exp. 1.D.
            
            
              
              Drew on Gibson & Jefferson for 140.D. favr. Th:J. Randolph.
            
            
              
               19. 
              
              Pd. for a tickler .25.
            
            
            
              
               21. 
              
              Enniscorthy vales 1.
            
            
              
              Warren. ferrge. 2.D.
            
            
              
               22. 
              
              Gibson’s lodging 3.25 H. Flood’s brkft. 3.75.
            
            
              
              Chilton’s lodging 5.10 a servt. on the road .25 = 15.35.
            
            
              
               25. 
              
              Pd. for a book 2.50 candles 1.12½.
            
            
              
               28. 
              
              Gill for cutting gr. coat .25.
            
            
              Oct.
               1. 
              
              Lynchbg. charity 1.D. feedg. horses 2.D. shoes F. Eppes 2.D.
            
            
              
               3. 
              
              Gave ord. on Gibson & Jeff. in favr. sheriff Bedford 133.80 taxes.
            
            
              
              Debts & vales Pop. For. 4.25½ Hunter’s lodgg. 5.75.
            
            
              
               4. 
              
              H. Flood’s brkft. 2.75 Gibson’s lodging 3.50.
            
            
              
               5. 
              
              Warren ferrge. 1.57 Brown’s servts. & horses 2.87½ = 20.70.
            
            
              
              Cash in hand 17.37½.
            
            
              
               6. 
              
              Pd. Lewis’s smith an antient & doubtful claim 2.D.
            
            
              
               7. 
              
              Recd. of Th:J. Randolph 200.D.
            
            
              
              Pd.  Grady thro’ E. Bacon for 49⅓ Bar. corn 197.33.
            
            
              
              Th:J. Randolph furnishes E. Bacon 11.25 to pay for tallow.
            
            
              
               8. 
              
              Hhd. exp. 1.D. recd. of Th:J. Randolph 19.D.
            
            
              
              Inclosed 17.D. to Jas. H. McCulloch collector of Baltimore for duties on 2. cases of Florence wine, to wit 57. bottles of Artimignano & 57. do. Chianti.
            
            
              
              Gave Wormly 2.D. expences to Richmd.
            
            
              
               10. 
              
              Pd. for hops 10.D.
            
            
              
               11. 
              
              Sent to Charles Vest .50 for stage carriage.
            
            
              Oct.
               12. 
              
              Recd. of Th:J. Randolph 15.D. Hhd. exp. 1.D.
            
            
              
               15. 
              
              Drew on Gibson & Jefferson in favr. Clifton Harris for Benj. Harris sher. Alb. for 163.51 for taxes & tickets.
            
            
              
               16. 
              
              Inclosed to P. Gibson a renewal of my note in bank for 2000.D. dated Nov. 24. See ante Sep. 10.
            
            
              
              Recd. of Th:J. Randolph 123.D.
            
            
              
              Inclosed to Matthew Carey Phila. for books 4.D.
            
            
            
              
              Inclosed to John F. Watson of German town 10.D. for the 9th. 10th. 11th. 12th. 13. 14 vols. of Ed. Review.
            
            
              
               18. 
              
              Inclosed to David Gelston 7.D. for 6.60 freight of books.
            
            
              
               20. 
              
              Ned sewers 1.D. hhd. exp. 4.75.
            
            
              
              Recd. from T:J. Randolph 30.D. and gave him an ord. on Gibson & Jefferson for 400.D. to wit
            
            
              
                   D     ante Oct. 7.  Grady  200.     Bacon 11.25    8. cash 19.    12. do. 15     16. do. 123     20. do. 30       398.25 balance due1.75400.  
            
            
              
              Paid Roland Goodman on acct. 20.D.
            
            
              
              Drew on Gibson & Jefferson for 114.D. in favr. of Th:J. Randolph, dated Nov. 4. to pay on that day to William Hogg for 6. cows & 12 lambs.
            
            
              
               21. 
              
              Cash in hand 119.125.
            
            
              
              Pd. Ira Garrett by ord. Mrs. Molly Lewis 13.50. Hhd. xp. 1.D.
            
            
              
               22. 
              
              Warren ferrge. 1.50.
            
            
              
               23. 
              
              Gibson’s lodging 3.58 N. Flood’s brkft. 2.5 H. Flood’s oats .62½.
            
            
              
               24. 
              
              Hunter’s lodging 5.D. arrived at Poplar For. = 13.20½.
            
            
              
               26. 
              
              Gave John Hemings his annual donation 20.D. 
            
            
              
               29. 
              
              Pd.  Bradfeut laying a hearth & trimmer 3.D.
            
            
              
              Pd. for candles 1.12½ for 4. turkies 2.D.
            
            
              Nov.
               1. 
              
              Gave Burwell gratuity 10.D.
            
            
              
               11. 
              
              Inclosed to John Steele Collectr. Phila. 10.D. to replace 9.33 for duty 5.D. freight 3.43 porterage & storage .91 on a cask of 20. galls. Roussillon wine & a box from Cathalan.
            
            
            
              
               13. 
              
              Pd. for a galln. oil 1.50 1. gross corks 1.25 candles 1.12½ = 3.87½.
            
            
              
               15. 
              
              Pd.  Watkins mendg. threshing machine (Griffin’s time) 5.D.
            
            
              
               22. 
              
              Drew on Gibson & Jeff. in favr. Arch. Robertson 222.D.
            
            
              
                 this is to pay  Joseph  Slaughter for a horse 45.     Butler for leather wheels  20      Bridgland 87. ℔ beef 7  Arch. Robertson for corn150 222   
            
            
              
               25. 
              
              Paid for candles and oil 1.87½.
            
            
              Dec.
               3. 
              
              Pd. for candles & hops 1.62½.
            
            
              
               6. 
              
              Pd. debts & vales at Poplar forest 9.D.
            
            
              
              Campbell C. H. feed .75.
            
            
              
               7. 
              
              Hunter’s lodging 6.24 H. Flood’s brkft. 3.D.
            
            
              Dec.
               10. 
              
              Millbrook vales 2.D. Buckingham C. H. feed 1.D.
            
            
              
               11. 
              
              Gibson’s lodging 3.D. (2/6 over)
            
            
              
              Warren ferrge. 2.D. Brown’s feed & on acct. 3.D.
            
            
              
               13. 
              
              Recd. of Edm. Bacon 150.D. for A. S. Marks being the price for which he sold her man Peter.
            
            
              
               15. 
              
              Hhd. exp. .25.
            
            
              
              Gave  Hardy order on Jas. Leitch for 5.D. balance of 35¾ ℔ hops ante Oct. 10. Hhd. exp. 1.D.
            
            
              
               17. 
              
              Recd. of Th:J. Randolph 155.D. Note he has paid Garner 8.D. for having had a gun of mine repaired.
            
            
              
              Pd. Jerem. A. Goodman 147.50 which reduces balance to 400.D.
            
            
              
               18. 
              
              Recd. of Th:J. Randolph 50.D.
            
            
              
               21. 
              
              Gave Barnaby ord. on T. E. Randolph for the price of 18. Barrels to wit 1. in every 31. See ante 1813. Mar. 17. Note he has delivered (with 72. to be delivd. this day) 563. barrels from Oct. 9. to this day inclusive.
            
            
              
              Drew on Gibson & Jefferson for 94.70 D. in favr. of US. Collector being my taxes due to US. for Bedford, to wit ante Mar. 15. 170.D. & Mar. 28. 19.40 ÷ 2 = 94.70 & inclosed ord. to Joel Yancey.
            
            
              
              Househd. exp. 1.D. 22. Do. 5.D.
            
            
              
               23. 
              
              Subscribed to the ‘N. York public sale Report’ and inclosed 5.D. to T. Eldredge editor in advance for the 1st. year.
            
            
              
              Pd. Ewen Cardin on account 30.D.
            
            
              
               25. 
              
              Hhd. xp. 2.50.
            
            
            
              
               27. 
              
              Repaid James Leitch the 5.D. ante Dec. 15.—hhd. exp. 1.D.
            
            
              
               28. 
              
              Drew on Gibson in favr. Th:J. Randolph for 220.D. to wit 155 + 8 + 50. ante Dec. 17. 18. & a surplus of 7.D.
            
            
              
               30. 
              
              Ned sewers for Nov. & De. 2.D.
            
          
        